COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Cheryl E. Hill v. Federal National Mortgage Association

Appellate case number:      01-14-00359-CV

Trial court case number:    1044206

Trial court:                County Civil Court at Law No. 4 of Harris County

      On October 9, 2014, appellant, Cheryl E. Hill, filed a “Motion for Emergency
TRO Due to Defendant’s Violation of TPRC 510.08 [sic],” requesting “a TRO against
the Defendant for Violating Rule TPRC 510.08 [sic].” We deny the motion.
       Also on October 9, 2014, appellant filed a document styled “Plaintiff’s Issue sua
sponte order and APPLICABILITY OF BANKRUPTCY STAY Rendering loss of
Jurisdiction for the County Court.” In this motion, appellant argues that this case should
be stayed because she filed a bankruptcy petition1, and she requests that we “vacate the
County Court’s judgment as void, grant Plaintiff’s motion and dismiss the forcible
detainer action for want of jurisdiction.” Appellant has not, however, provided notice to
this Court regarding the court in which the bankruptcy proceeding is pending or the
bankruptcy proceeding’s style and case number. See TEX. R. APP. P. 8.1(b), (c).
Accordingly, we deny the motion.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: October 16, 2014

1
       Appellant’s remaining arguments in this filing address the merits of the appeal and
       must be raised in a brief on the merits, not via motion. We will therefore not
       address the remaining arguments at this time.